Citation Nr: 1522670	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The appellant served on active duty from February 21, 1967, to April 24, 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision in which the RO denied the appellant's petition to reopen a claim for service connection for bilateral hearing loss. 

The Board observes that the appellant was scheduled for his requested hearing before a Veterans Law Judge via video conference in February 2013; however, he did not appear at the RO for his hearing.  There is no indication that an October 2012 letter notifying the appellant of his hearing date was returned as undeliverable. Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the appellant's request for a hearing before a Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In a statement dated in March 2015, the appellant canceled his power of attorney with Disabled American Veterans.  As such, he is proceeding unrepresented.  


FINDINGS OF FACT

1.  The appellant had bilateral hearing loss at enlistment.

2.  During service, the appellant's bilateral hearing loss was permanently aggravated, beyond the natural progression of the disease. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his hearing loss was permanently aggravated during service because he contracted Rubella during that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant was shown to have hearing loss in both ears on his enlistment physical in February 1967 and was assigned an "H2" on his PULHES profile.

Approximately a month into service, in March 1967, the Veteran had a number of additional audiometric tests conducted.  These later tests showed significantly worsened hearing in both ears.  The appellant's ex-wife also wrote that she recalled him developing significant hearing problems during service.

Associated with the claims file are several statements from various practitioners.  In a January 2012 statement, D. Geidl, M.D., indicated that he had reviewed the appellant's clinical records and noticed a discrepancy in the reporting of his hearing loss.  Dr. Geidl noted that the appellant denied hearing loss on a February 1967 report of medical history form.  He stated that audiometry results revealed only mild defective hearing loss of the left ear.  Dr. Geidl noted that the appellant was found to be qualified for enlistment at that time.  In April 1957, the appellant was found to have severe bilateral hearing loss which was noted to be chronic.  Dr. Geidl concluded that based on the appellant's medical records, his severe bilateral hearing loss occurred after his enlistment to service.  

In a February 2012 statement, T. Smith, M.D., indicated that after a careful of the appellant's clinical records there is a discrepancy in the reporting of the appellant's hearing loss.  Dr. Smith noted that the appellant's February 1967 examination showed only mild defective hearing of the left ear and indicated that the appellant was qualified for enlistment.  But a clinical record dated in April 1967 noted that the appellant had chronic, severe bilateral hearing loss.  Dr. Smith indicated that it would be highly unusual for hearing to change from mild in one ear to severe in both ears without some instigating problems (i.e., infection, toxic exposure, streptomycin medication) to cause this and nothing was mentioned in the appellant's records other than a sore throat.  Dr. Smith concluded that based on a review of the medical records, the appellant's severe hearing loss occurred after his military enlistment.  He indicated that based on the February 1967 enlistment examination, the appellant's development of severe bilateral hearing loss had to have occurred after his active duty started.  

In a February 2012 statement, L. Vaughan, M.D., indicated that the appellant suffered severe hearing loss while on duty in the Army as it was clearly documented in his records.  

In a January 2013 statement, J. Dickins, M.D., indicated that he had reviewed the appellant's records from service.  Dr. Dickins reported that the appellant's hearing loss was associated with a severe illness for which he was hospitalized for over a week.  Dr. Dickins reported that the appellant's February 1967 entrance examination was unremarkable with the exception of mild hearing loss bilaterally.  Dr. Dickins indicated that he reviewed another audiometric examination dated in March 1967 which showed a moderate to severe sensorineural hearing loss bilaterally which represented a dramatic shift in a hearing test during a short period of time.  Dr. Dickins reported that a current hearing test showed similar results to those found at the appellant's separation from service.  He indicated that during the later 1960s Rubella was a major problem and epidemics struck young people and severely damaged their hearing.  Dr. Dickins concluded that given the rapid nature of the appellant's hearing loss while in service and the fact that he has had no significant progression, he strongly believed that the appellant was a victim of Rubella and had associated hearing loss which occurred during his short military stay.

Of note, at separation, the appellant was given an "H4" PULHES profile, which on its face would suggest a worsening from the condition of his hearing at enlistment.  

Given this showing of worsening and the positive medical opinions cited above, the Board does not believe that VA can show that the in-service deterioration of the Veteran's hearing acuity was the natural progression of the disease.  As such, the criteria for service connection on the basis of aggravation have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for bilateral hearing loss on the basis of aggravation is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


